Title: From Benjamin Franklin to de Perygnon, 10 September 1778
From: Franklin, Benjamin
To: Perygnon, —— de


Sir
Passy, Sept. 10. 1778
I have not with me here the Book of Laws of Pensilvania, and therefore can only give such an Opinion in Answer to your Questions as my Memory, perhaps imperfect, may furnish me with. 1. The want of Publication of Banns does not nullify a Marriage; it only gives a right to any Person injured by the Marriage to prosecute the Clergyman in Law for Damages who marries without such Publication or a special Licence. 2. I know not at what Age the Marriage of a Girl without Consent of Parents would be null: but I think if she was above 14 the Want of that Consent would not nullify the Marriage; tho’ as the Law requires the Consent of Parents or Guardians, if the Girl is under 18 and the Man under 21, the Minister who marries them without that Consent would be subject to a Prosecution. 3. I do not know that any Witnesses are absolutely necessary, Faith being given to the Minister’s Register and Certificate; tho’ Marriages are rarely celebrated so privately. 4. I suppose every Minister of every Religion in Pensilvania keeps such a Register: and lastly I think the Certificate of Mr. Farmer sufficient to prove the Marriage in question, and that the same join’d with Proofs of Cohabitation as Man and Wife would confirm the Marriage in that Country, and prevent a new Match during the Life of the two Parties. I am Sir, Your most obedient humble Servant

To de Perygnon

